Citation Nr: 1423067	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Appeals Management Center (AMC) in Washington, D.C., which effectuated the Board's May 2009 decision to grant entitlement to service connection for PTSD.  The AMC assigned an initial 10 percent disability rating for PTSD, effective October 30, 2003.  In July 2011, the Regional Office (RO) in St. Petersburg, Florida, increased the initial disability rating to 30 percent, effective the date of the grant of service connection.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

A review of the Veteran's claims file indicates there is missing medical evidence not associated with the record.  The most recent VA treatment record associated with the record is dated in October 2009.  However, a July 2011 Statement of the Case (SOC) indicates that the evidence included treatment records from the Bay Pines VA Healthcare System from May 16, 2005 to May 12, 2011.  Additionally, in a May 2014 brief in support of his claim, the Veteran's representative referenced a February 2011 record from the Veteran's counseling therapist in which she opines that the symptoms of the Veteran's service-connected PTSD disability are worsening.  This record is also not found in the Veteran's claims file.

The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain any records of VA treatment not associated with the claims file.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of PTSD, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Both the Veteran and his representative have argued that he is unemployable due to his service-connected PTSD and suffers from total occupational and social impairment.  As such, he has raised an informal claim of entitlement to TDIU benefits.

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion in the Veteran's record as to whether his service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and private, who treated the Veteran for PTSD and may possess additional records pertinent to his claim, to include the Veteran's counseling therapist, Ms. Reddick.  After securing the necessary release, obtain these records, to include a February 2011 record from Ms. Reddick in which she opined that the Veteran's symptoms of PTSD are worsening.

If there are other relevant private medical records which are not already of record and relate to treatment for the Veteran's PTSD, the Veteran should either provide VA permission to obtain the records or submit the records himself.  

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran from the Bay Pines VA Healthcare System dated since October 2009.  If no medical records are available, this fact should be noted in the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability. The examiner is also asked to comment on the effect the Veteran's service-connected disabilities have on his employability.  

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following question:

Provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, residuals of nasal fracture, and residuals of scars) either singly or taken together, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, if an only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

5.  Then re-adjudicate the Veteran's claims.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



